Filed 12/16/20 P. v. Nevarez CA2/8
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                      DIVISION EIGHT


THE PEOPLE,                                                          B304837

         Plaintiff and Respondent,                                   (Los Angeles County
                                                                     Super. Ct. No. VA150215)
         v.

CAMILO ILARIO NEVAREZ,

         Defendant and Appellant.


     APPEAL from an order of the Superior Court of Los
Angeles County, Michael A. Cowell, Judge. Affirmed.

     Susan L. Ferguson, under appointment by the Court of
Appeal, for Defendant and Appellant.

         No appearance for Plaintiff and Respondent.

                                    ——————————
       We review this appeal pursuant to People v. Wende (1979)
25 Cal.3d 436.
       On April 10, 2019, Camilo Ilario Nevarez was charged with
one count of multiple identifying information theft in violation of
Penal Code section 530.5, subdivision (c)(3), and one count of
possession of a smoking device in violation of Health and Safety
Code section 11364. It was further alleged Nevarez had suffered
several prior convictions for which a prison term was served as
described in Penal Code section 667.5.1
       On August 13, 2019, Nevarez completed a felony
advisement of rights, waiver, and plea form in which he indicated
he intended to plead no contest to information theft. In exchange
for his plea, the People agreed to dismiss the remaining count
and allegations. Nevarez agreed to be placed on probation for
three years and to enter a one-year residential drug treatment
program at the Salvation Army as a condition of probation.
       On August 13, 2019, Nevarez entered a no contest plea and
was so sentenced. On September 20, 2019, the court was advised
defendant had not entered the drug treatment program or any
other program and had failed to report thereafter to probation.
The court preliminarily revoked defendant’s probation and issued
a warrant for his arrest.
       On February 11, 2020, Nevarez appeared with counsel in
court. At Nevarez’s request, the court gave an indicated sentence
of two years. Nevarez accepted the court’s indicated sentence,
orally waived his rights, and admitted violating probation. The
court found Nevarez in violation of probation and sentenced him



1    All further undesignated statutory references are to the
Penal Code.



                                 2
to the midterm of two years in the county jail with total custody
credits of 251 days.
       On February 11, 2020, the court granted Nevarez a
certificate of probable cause.
       On May 18, 2020, we appointed counsel to represent
Nevarez on appeal. After examining the record, counsel filed an
opening brief raising no issues and asking this court to review
the record independently as required by People v. Wende. On
October 19, 2020, counsel sent a letter to Nevarez at an address
on Levelside Avenue in Lakewood, California informing him of
his right to file a supplemental brief. On October 19, 2020, we
advised Nevarez he had 30 days within which to personally
submit any contentions or issues he wished us to consider. To
date, we have received no response.
       We have examined the entire record and are satisfied that
Nevarez’s counsel has fully complied with his responsibilities and
that no arguable issues exist. (People v. Kelly (2006) 40 Cal.4th
106, 109–110; People v. Wende, supra, 25 Cal.3d at p. 441.)
                           DISPOSITION
       The order is affirmed.

      NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS




                                    STRATTON, J.

We concur:



             BIGELOW, P. J.         WILEY, J.



                                3